Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 2, the phrase “wherein the dehydrogenating catalyst contains the catalyst component” renders the claim indefinite because the phrase “the catalyst component” lacks antecedent basis in the claims and it is unclear what the “component” refers to.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, and 7 are is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Watson US 2005/0272965.
Regarding claims 1-3, Watson teaches a reactor having microchannels (Abstract & Fig. 2), which are considered pyrolysis tubes under the broadest reasonable interpretation of the claims. The microchannel tubes may have an alumina layer deposited thereon for supporting a catalyst material (Abstract). The apparatus of Watson is used for the manufacturing of olefins (Paragraph [0011]) by oxidative dehydrogenation (Abstract). The reactor may include a catalyst that is supported on a carrier (Paragraph [0034]).
Watson does not expressly state that “the catalyst component and the carrier form a composite oxide or a solid solution”. However, “the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004). See MPEP 2112. The catalyst of Watson is substantially similar to the claimed invention catalyst because they may be obtained by substantially similar methods. Watson expressly states that the 
Regarding claims 4-5, the catalyst material may include Sn (Claim 20).
Regarding claim 7, the alumina layer carries that catalytic material (Paragraph [0030]).
Allowable Subject Matter
Claims 8-9 appear to contain allowable subject matter.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach or suggest that the alumina layer has a surface area of 20 m^2/g or more. Watson teaches that the surface area should be less than 10 m^2/g (Paragraph [0102]), in order to achieve better adhesion of the catalyst material (Paragraph [0030]), which is contrary to the invention of claim 8-9.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Response to Arguments
Applicant's arguments filed 12/13/2021 have been fully considered but they are not persuasive.
Applicant argues that Watson does not teach or suggest that “the catalyst component and the carrier form a composite oxide or a solid solution”. In response, Watson does not expressly state that “the catalyst component and the carrier form a composite oxide or a solid solution”. However, “the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004). See MPEP 2112. The catalyst of Watson is substantially similar to the claimed invention catalyst because they may be obtained by substantially similar methods. Watson expressly states that the catalytic material may be disposed “within a porous, catalyst support layer” Watson adds a catalytically active precursor to a carrier material and oxidizes them at high temperatures between 500 and 900 deg. C (See Examples, e.g. Paragraphs [0131], [0135], [0136]), which is substantially similar to applicant’s process, which adds a catalyst precursor to a carrier and heats them in an oxidizing atmosphere at 500 to 900 deg. C (See Instant Specification [0052]-[0055]). Therefore, what the applicant considers to be a composite oxide and/or solid solution must include the product of Watson because the methods of making are substantially similar. Moreover, Watson expressly describes . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The prior of Iezzi US 5414182 teaches a process of dehydrogenation, wherein alumina acts as a support and gallium may be used as the catalyst (Abstract). Iezzi also teaches that theta alumina may be used in the catalyst composition (Fig. 1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A FIORITO whose telephone number is (571)272-9921.  The examiner can normally be reached on Monday-Friday 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES A FIORITO/Primary Examiner, Art Unit 1731